J-A03025-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: A.A., A MINOR                :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: B.R., MOTHER             :
                                     :
                                     :
                                     :
                                     :
                                     :   No. 1125 MDA 2020

            Appeal from the Decree Entered August 18, 2020
  In the Court of Common Pleas of York County Orphans' Court at No(s):
                              2020-0064a,
                       2020-0065a, 2020-0066a,
                  2020-0067a, CP-67-DP-0000390-2018,
           CP-67-DP-0000391-2018, CP-67-DP-0000392-2018,
                        CP-67-DP-0000393-2018

 IN RE: Z.A.., A MINOR               :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: B.R., MOTHER             :
                                     :
                                     :
                                     :
                                     :
                                     :   No. 1126 MDA 2020

            Appeal from the Decree Entered August 18, 2020
  In the Court of Common Pleas of York County Orphans' Court at No(s):
                             2020-0064a,
                       2020-0065a, 2020-0066a,
                             2020-0067a

 IN RE: N.A., A MINOR                :   IN THE SUPERIOR COURT OF
                                     :        PENNSYLVANIA
                                     :
 APPEAL OF: B.R., MOTHER             :
                                     :
                                     :
                                     :
                                     :
                                     :   No. 1127 MDA 2020
J-A03025-21



            Appeal from the Decree Entered August 18, 2020
  In the Court of Common Pleas of York County Orphans' Court at No(s):
                             2020-0064a,
                       2020-0065a, 2020-0066a,
                             2020-0067a

 IN RE: D.A., A MINOR                  :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: B.R., MOTHER               :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 1128 MDA 2020


              Appeal from the Decree Entered August 18, 2020,
                in the Court of Common Pleas of York County,
                    Orphans' Court at No(s): 2020-0064a,
                          2020-0065a, 2020-0066a,
                                 2020-0067a.


 IN THE INT. OF: N.A., A MINOR         :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: B.R., MOTHER               :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 1154 MDA 2020


            Appeal from the Order Entered August 14, 2020,
             in the Court of Common Pleas of York County,
          Juvenile Division at No(s): CP-67-DP-0000390-2018.


 IN THE INT. OF: D.A., A MINOR         :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
 APPEAL OF: B.R., MOTHER               :
                                       :

                                   -2-
J-A03025-21


                                    :
                                    :
                                    :
                                    :   No. 1155 MDA 2020


            Appeal from the Decree Entered August 14, 2020,
              in the Court of Common Pleas of York County,
          Juvenile Division at No(s): CP-67-DP-0000391-2018.


 IN THE INT. OF: Z.A., A MINOR      :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
 APPEAL OF: B.R., MOTHER            :
                                    :
                                    :
                                    :
                                    :
                                    :   No. 1156 MDA 2020


            Appeal from the Order Entered August 14, 2020,
             in the Court of Common Pleas of York County,
          Juvenile Division at No(s): CP-67-DP-0000392-2018.


 IN THE INT. OF: A.A., A MINOR      :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
 APPEAL OF: B.R.                    :
                                    :
                                    :
                                    :
                                    :
                                    :   No. 1157 MDA 2020


            Appeal from the Decree Entered August 14, 2020,
              in the Court of Common Pleas of York County,
          Juvenile Division at No(s): CP-67-DP-0000393-2018.


BEFORE: LAZARUS, J., KUNSELMAN, J., and MURRAY, J.

MEMORANDUM BY KUNSELMAN, J.:                  FILED MARCH 12, 2021

                                 -3-
J-A03025-21



       In this matter, B.R. (Mother) appeals the orphans’ court decrees

terminating her rights to 6-year-old A.A., 5-year-old Z.A., 3-year-old D.A.,

and 2-year-old N.A. (collectively, the Children), pursuant to the Adoption Act.

See 23 Pa.C.S.A. § 2511(a)(5) and (8) and (b).1 Mother also challenges the

decision of the dependency court to change the goal of the proceedings from

reunification with Mother to adoption.           After careful review, we affirm the

termination decrees and conclude the goal change issue is moot.

       The relevant factual and procedural history may be summarized as

follows:    The family came to the attention of the Office of York County

Children, Youth and Families (Agency) in December 2018, after the parents

were incarcerated for probation violations. The Agency was also concerned

the Children had not been receiving medical attention.                   When the

representative for the Agency arrived at the home, Children appeared dirty,

bruised, and not appropriately dressed; moreover, the youngest – then only

eight months old – was sleeping between two pillows with a blanket over her.

The Children had no other family members who could be an appropriate

placement resource.

       The Agency obtained an emergency order for protective custody, and

thereafter the juvenile court adjudicated the Children dependent on December

____________________________________________


1 The court also terminated the rights of D.A. (Father). Father did not appeal
the termination of his rights, although he did appeal the court’s decision to
change the dependency goal. These appeals were quashed pursuant to our
per curiam order of November 6, 2020. See 1216, 1217, 1218, and 1219 MDA
2020.

                                           -4-
J-A03025-21



21, 2018. The court placed the Children in foster care, while listing the goal

of the dependency proceedings as reunification with the parents. To achieve

reunification, the court adopted several family service plans.

      Over the course of the dependency case, the juvenile court determined

Mother made minimal progress toward alleviating the conditions that led to

the Children’s removal.   A significant barrier to reunification was Mother’s

mental health. In 2019, Mother submitted to a psychological evaluation by

Dr. Jonathan M. Gransee.     Mother had a childhood history of sexual and

psychological abuse and neglect.     She was diagnosed with post-traumatic

stress disorder, adjustment disorder, antisocial behavior, and intermitted

explosive disorder. Dr. Gransee recommended Mother treat her mental health

issues, including anger management, in order to put herself in a position to

care for the Children.

      Mother would not successfully work with service providers.     Pressley

Ridge Intensive Family Service Team worked with Mother from February 2019

until October 2019, when it closed its case due to Mother’s lack of consistent

participation. Immediately thereafter, Catholic Charities Intensive Family

Services Team opened a case with the family. But this service provider also

ended its involvement with the family, after Mother missed appointments and

failed to comply. While Mother did participate in therapy through TrueNorth

Wellness, she declined recommended treatment and then withdrew from

services. Mother also failed to achieve stable housing, moving four times in

two years, and could not retain a lawful source of income.

                                     -5-
J-A03025-21



       Another concern was Mother’s visitation with the Children. Prior to the

COVID pandemic, Mother participated in weekly visits with the Children, but

she never progressed to a point where the visits could be unsupervised. After

March 2020, the visits mostly occurred virtually, twice per week; although

during one in-person visit, which occurred outdoors on August 6, 2020, Mother

became agitated. Mother attempted to smoke in front of the Children, but

she was advised by the service provider that smoking was not appropriate.

Mother became upset, threw down her cigarettes, said some profanity, and

walked away.

       The Agency ultimately petitioned the court to terminate Mother’s rights.

Following a hearing on August 13, 2020, the court terminated Mother’s rights

and changed the goal from reunification to adoption. Mother presents one

issue for our review:

          Did the lower court abuse its discretion, and err as a matter
          of law as the [Agency] failed to present clear and convincing
          evidence supporting the termination of [Mother’s] parental
          rights?

See Mother’s Brief at 7.2

       We review this issue mindful of our well-settled standard of review.

____________________________________________


2We observe that Mother has filed eight briefs with this Court – two briefs per
child (one for each docket). The briefs are virtually identical and do not
differentiate between the Children, or between the dockets; although Mother
addresses the goal change challenge in the discussion section of each brief,
she did not list the goal change issue in the statement of issues involved
section, in apparent circumvention of Pa.R.A.P. 2116(a). We address the
effect of Mother’s noncompliance below.

                                           -6-
J-A03025-21


        The standard of review in termination of parental rights
        cases requires appellate courts to accept the findings of fact
        and credibility determinations of the trial court if they are
        supported by the record. If the factual findings are
        supported, appellate courts review to determine if the trial
        court made an error of law or abused its discretion. A
        decision may be reversed for an abuse of discretion only
        upon demonstration of manifest unreasonableness,
        partiality, prejudice, bias, or ill-will. The trial court's
        decision, however, should not be reversed merely because
        the record would support a different result. We have
        previously emphasized our deference to trial courts that
        often have first-hand observations of the parties spanning
        multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.

        Initially, the focus is on the conduct of the parent. The party
        seeking termination must prove by clear and convincing
        evidence that the parent's conduct satisfies the statutory
        grounds for termination delineated in section 2511(a). Only
        if the court determines that the parent's conduct warrants
        termination of his or her parental rights does the court
        engage in the second part of the analysis pursuant to section
        2511(b): determination of the needs and welfare of the
        child[.]

In re C.M.K., 203 A.3d 258, 261-262 (Pa. Super. 2019) (citation omitted).

     Instantly, the orphans’ court terminated Mother's parental rights

pursuant to Section 2511(a)(5), (8), and (b). But because Mother does not

contest the court’s determinations under Section 2511(b), we need only agree

with the orphans’ court as to any one subsection of Section 2511(a) in order

to affirm. See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc)

                                     -7-
J-A03025-21



(holding that the Superior Court need only conclude termination was

warranted under any one subsection under Section 2511(a) as well as Section

2511(b)).     Therefore,    we    analyze      the   court's   decision   to   terminate

under Section 2511(a)(8), which provides as follows:

          (a) General rule.--The rights of a parent in regard to a
          child may be terminated after a petition filed on any of the
          following grounds:

                                           ***

              (8) The child has been removed from the care of the
              parent by the court or under a voluntary agreement with
              an agency, 12 months or more have elapsed from the
              date of removal or placement, the conditions which led
              to the removal or placement of the child continue to exist
              and termination of parental rights would best serve the
              needs and welfare of the child.

23 Pa.C.S. § 2511(a)(8).3

       We have observed that a termination under Section 2511(a)(8) involves

a three factor analysis:

          [T]o terminate parental rights pursuant to 23 Pa.C.S.A §
          2511(a)(8), the following factors must be demonstrated:
          (1) the child has been removed from parental care for 12
          months or more from the date of removal; (2) the conditions
          which led to the removal or placement of the child continue
          to exist; and (3) termination of parental rights would best
          serve the needs and welfare of the child. Section
____________________________________________


3 With respect to a petition filed under Section 2511(a)(8), we note that the
Adoption Act prohibits the court from considering “any efforts by the parent
to remedy the conditions described therein which are first initiated subsequent
to the giving of notice of the filing of the petition.” See 23 Pa.C.S. §
2511(a)(b).



                                           -8-
J-A03025-21


          2511(a)(8) sets a 12-month time frame for a parent to
          remedy the conditions that led to the children's removal by
          the court. Once the 12-month period has been established,
          the court must next determine whether the conditions that
          led to the child's removal continue to exist, despite the
          reasonable good faith efforts of the Agency supplied over a
          realistic    time   period.     Termination    under Section
          2511(a)(8) does not require the court to evaluate a parent's
          current willingness or ability to remedy the conditions that
          initially caused placement or the availability or efficacy of
          Agency services

In re Z.P., 994 A.2d 1108, 1118 (Pa. Super. 2010) (citations and quotations

added).

      Immediately, Mother recognizes that the first factor was satisfied; the

Children have been removed from parental care for approximately 20 months,

well over the 12-month timeframe designated by the statute. See Mother’s

Brief at 23-24.

      The next factor analyzes whether the conditions which led to the

removal or placement of the Children continue to exist. Mother argues that

her incarceration was the impetus of the Children’s removal, and that because

she is no longer incarcerated, that condition ceases to exist. Id. at 20. Mother

hardly mentions her mental health issues, nor her inability to properly meet

the Children’s needs, both of which contributed to the Children’s dependency.

Without any citation to the record to support her claim, Mother contends that

she did follow through with service providers, notwithstanding contrary

testimony that these service providers closed their cases on account of

Mother’s noncompliance and/or lack of progress. See id.; see also, e.g.,

N.T., 8/13/20, at 64-65; 84.

                                      -9-
J-A03025-21



      Similarly, although Mother has been able to find employment and

housing at various times throughout the dependency case, neither was for any

considerable length of time.     While indigency is not a suitable basis for

termination, Mother’s inability to provide basic needs for the Children was

demonstrative of her inability, after 20 months, to alleviate the conditions that

led to the Children’s dependency or otherwise make progress toward

reunification. We conclude that the court did not err when it determined that

the Agency satisfied this second factor under Section 2511(a)(8).

      Mother does not brief the third factor of Section 2511(a)(8), whether

termination was best serves the Children’s needs and welfare. Id. We are

inclined to infer Mother thus concedes that the third and final Section

2511(a)(8) factor was met. However, we observe that Mother’s brief does

discuss the third factor in her challenge to termination under Section

2511(a)(5), which is substantially the same as the third factor under Section

2511(a)(8). See id. at 25. It seems, then, Mother does not actually concede

the point, but that she meant to rely on her previous discussion under Section

2511(a)(5).

      In any event, we conclude the court did not err when it determined

termination would best serve the Children’s needs and welfare under Section

2511(a)(8). As mentioned above, Mother has not alleviated the conditions

which led to the Children’s removal.          There are two concerns that are

particularly relevant to the question of whether termination best serves the

Children’s needs and welfare: visitation and parental ability.

                                     - 10 -
J-A03025-21



      Although Mother attended in-person visitations prior to the pandemic,

throughout the entire pendency of this case, she never demonstrated such

progress or ability to warrant unsupervised visits. The two youngest Children

– 3-year-old D.A. and 2-year-old N.A. – likely have no memory of being in

Mother’s primary care. Moreover, Mother has failed to perform any parental

duties or obligations since the dependency case began. For instance, Mother

has not been involved in their education or medical well-being. The Children

also had developmental delays when they came into foster care, although

those concerns have mostly been resolved due to the foster parents’ care.

Without their biological parents, the Children have had to turn to the foster

parents for their needs and welfare. The foster parents are a pre-adoptive

resource, and the Children all reside together. After 20 months, the Children

are in need of stability and permanency, which can be immediately achieved

by termination.    Moreover, there is no indication Mother could achieve

reunification any time soon.

      In sum, we conclude the court rightly determined that the Agency

satisfied all three factors under Section 2511(a)(8). Because Mother does not

contest the court’s findings under Section 2511(b), our analysis is complete.

Thus, the court did not err or abuse its discretion when it determined that

termination was warranted.

      Next, we turn to the question of goal change. As mentioned above,

Mother neglected to identify this matter in the statement of issues involved

section of her brief. But under a separate heading in the discussion section of

                                    - 11 -
J-A03025-21



her brief, Mother contends that the goal should not have been changed from

reunification to adoption. See Mother’s Brief at 25.         Her argument is

essentially a restatement of her prior points regarding termination.

       Initially, we observe Mother’s noncompliance with our Rules of Appellate

Procedure.     Rule 2116 provides: “The statement of the questions involved

must state concisely the issues to be resolved, expressed in the terms and

circumstances of the case but without unnecessary detail. […] No question will

be considered unless it is stated in the statement of questions involved or is

fairly suggested thereby.”4 Pa.R.A.P. 2116(a).

       We need not determine whether Mother’s goal change issue was “fairly

suggested” by her brief or separate notices of appeal, however. Even if the

goal change issue was properly before us, the effect of our decision to affirm

the orphans’ court’s termination decrees necessarily renders moot the

dependency court’s decision to change the Children’s goals to adoption. See

Interest of D.R.W., 227 A.3d 905, 917 (Pa. Super. 2020) (“An issue before

a court is moot if in ruling upon the issue the court cannot enter an order that

has any legal force of effect.”) (Citation omitted).

    Termination decrees and goal change orders affirmed.




____________________________________________


4We note, however, Mother otherwise preserved the issue by filing separate
notices of appeal under Pa.R.A.P. 341(a), as construed by Commonwealth
v. Walker, 185 A.3d 969 (Pa. 2018).



                                          - 12 -
J-A03025-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/12/2021




                          - 13 -